Approval of the minutes of the previous sitting: see Minutes
(NL) Mr President, Queen's Day in the Netherlands is the annual occasion when the entire Dutch population celebrates with the House of Orange-Nassau. These celebrations were brutally disrupted, and we have barely recovered from the shock. We remember the victims and express our condolences to their relatives. On behalf of the Dutch delegation, I should like to thank you for the letter you sent on behalf of the European Parliament to our queen Beatrix.